Citation Nr: 0032542	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-17 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for 
post operative lumbar intervertebral disc syndrome for the 
period beginning February 1, 1999.

2.  Entitlement to an increased disability evaluation for 
post operative lumbar intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from April 1982 to November 
1988.  

The appeal arises from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, proposing a reduction of the disability 
rating assigned for post operative intervertebral disc 
syndrome from 40 to 20 percent disabling.  By an October 1998 
rating action, the RO reduced the disability rating assigned 
for post operative lumbar intervertebral disc syndrome from 
40 percent to 20 percent effective February 1, 1999.  In what 
is construed as a notice of disagreement with the proposed 
reduction of the rating, received by the RO in July 1998, the 
veteran suggested that not only should the 40 percent rating 
not be reduced, but that it should perhaps be raised.  These 
comments give rise to both issues set forth on the title page 
of this decision.  

In the course of the veteran's appeal, he testified at a 
hearing before a hearing officer at the RO in May 1999.  The 
veteran also testified at a hearing before the undersigned 
Veterans Law Judge at the RO in November 1999.  Transcripts 
of both hearings are included in the claims folder.  

The veteran's claim of entitlement to an increased rating for 
post operative lumbar intervertebral disc syndrome is the 
subject of remand, below.  


FINDINGS OF FACT

1.  A minimum 40 percent rating was in effect for post 
operative lumbar intervertebral disc syndrome for more than 
five years at the time it was reduced to a 20 percent rating 
effective February 1, 1999.  

2.  The veteran's post operative lumbar intervertebral disc 
syndrome is subject to periodic or episodic improvement.  

3.  The reduction of the disability rating for the veteran's 
post operative lumbar intervertebral disc syndrome was 
substantially based on a single VA examination in April 1998.  

4.  In October 1998, when the RO implemented the rating 
reduction for the veteran's post operative lumbar 
intervertebral disc syndrome, all the evidence did not 
clearly show sustained improvement.  


CONCLUSION OF LAW

Restoration of a 40 percent rating for post operative lumbar 
intervertebral disc syndrome for the period beginning 
February 1, 1999, is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.344, 4.71a, 
Diagnostic Code 5293 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During private hospitalization in September 1993 the veteran 
underwent a laminectomy and diskectomy at L5-S1 on the left.  
The RO granted service connection for post operative lumbar 
intervertebral disc syndrome in June 1994 and assigned a 40 
percent rating for the disorder effective September 30, 1993.  
In a March 1996 rating action a temporary total post surgical 
convalescent rating was assigned for the low back disorder 
effective September 30, 1993, followed by reinstatement of 
the 40 percent rating effective June 1, 1994.  

In multiple letters, I. Ratner, M.D., detailed ongoing 
medical care from 1993 through 1995.  He noted that the 
veteran had ongoing pain and limitation of functioning due to 
his post operative lumbar intervertebral disc syndrome, with 
eventual improvement of the disorder so that work requiring 
light physical activity could be performed. 

Private outpatient treatment records from 1993 through 1999 
inform of ongoing difficulties with multiple disorders 
including post operative lumbar intervertebral disc syndrome.  
The veteran was privately treated for significant 
exacerbation of his low back symptoms in October 1995, March 
1998, and May 1999.  Upon treatment in October 1995, the 
veteran specifically reported past intermittent exacerbations 
of the low back disorder.  

At a VA examination of the veteran's spine in February 1996, 
the veteran reported suffering multiple injuries to his low 
back over the length of his period of service.  These 
included injuries during physical training, while lifting 
heavy objects, and as a result of a climbing accident.  The 
veteran reported that his low back pain had grown 
progressively worse, with radiating pain into both legs.  
Surgery to the low back in 1993 was noted.  The veteran 
complained that he was currently in constant daily pain in 
the low back, with radiation of pain into both legs and 
resulting numbness in his feet.  He also complained of 
significant difficulty bending and lifting.  The veteran 
walked with a cane-assisted gait, and reported that prolonged 
sitting and standing were very painful, with significant 
exacerbation in winter due to cold and damp conditions.  On 
examination, a four-inch well-healed, nontender scar over the 
lumbar spine was noted.  Range of motion of the low back was 
limited to 60 degrees forward flexion, 5 degrees backward 
extension, and 10 degrees lateral flexion left and right.  
Straight leg raising was negative at 30 degrees bilaterally.  
The examiner diagnosed post operative surgical repair of a 
herniated nucleus pulposus of the lumbar spine, and 
degenerative joint disease with markedly decreased range of 
motion.  

VA X-rays of the lumbar spine in February 1996 showed normal 
height and internal architecture of the vertebrae, disc 
spaces well preserved except for a mild spondylitic change at 
the L5-S1 disc space, some possible mild plate sclerosis, no 
evidence of spondylolysis or spondylolisthesis, intact 
pedicles and spinous processes, and normal appearing bones, 
joints, and soft tissues.  The examiner assessed mild 
spondylosis deformans at L5-S1.  

Upon VA examination of the veteran's spine in April 1998, the 
veteran's history of difficulties with his low back dating 
from injuries in service was noted.  He complained of current 
pain, weakness, stiffness, and fatigability of the back 
associated with numbness of the toes on the left foot.  He 
reported taking Percocet and Skelaxin with good response and 
without side effects.  He reported episodes of flaring pain 
related to activity, cold, and damp, and relieved by 
medication and rest.  He reported that during flare episodes 
limitation of motion increased by 50 percent.  The veteran 
used a back brace.  He reported that due to his post 
operative lumbar intervertebral disc syndrome he missed work 
at the Post Office occasionally.  X-rays showed abnormalities 
at L5-S1.  On examination, the veteran was noted to be 
muscular and in no distress.  There was no spasm of the low 
back.  There were also no postural abnormalities or fixed 
deformities.  A four to five inch scar over the low back 
consistent with the veteran's lumbar surgery was well-healed 
and nontender.  Range of motion was limited to 90 degrees 
forward flexion, 10 degrees backward extension, 20 degrees 
left and right lateral flexion, and 45 degrees left and right 
rotation.  Reflexes were 1+ at the knees and ankles 
bilaterally.  There was no current numbness.  The examiner 
assessed status post diskectomy of the low back with 
residuals as noted, and ongoing radiculopathy of the left 
foot with complaints of numbness.  

At a hearing before a hearing officer at the RO in May 1999, 
the veteran testified that he worked as a window clerk at the 
Post Office, and that he received assistance from co-workers 
so that he did not have to lift heavy packages.  He testified 
that he had taken emergency sick leave and annual leave due 
to his post operative lumbar intervertebral disc syndrome, 
and that he took Percocet for the disorder two to three times 
per week.  He added that he had tried a TENS unit in the past 
without improvement.  He testified that he performed physical 
therapy exercises for his back to the extent that he could.  
He testified that he was in constant pain due to his back, 
but he persisted in working despite this pain.  He added that 
he had to drive 40 miles each way to work, and this 
exacerbated his back condition.  

The claims folder also contains two letters, one from the 
veteran's supervisor at the Post Office and the other from a 
Post Office manager, which together were to the effect that 
the veteran had missed work due to his back disorder.  

At a November 1999 hearing at the RO before the undersigned 
Veterans Law Judge, the veteran again testified that he was 
having ongoing pain and back disability stemming from 
injuries in service.  He testified that he was currently 
taking Naprosyn and Doxepin for the disorder.

Analysis

The Board notes that the June 1998 RO decision which proposed 
a rating reduction from 40 to 20 percent disabling for the 
veteran's post operative lumbar intervertebral disc syndrome, 
and the October 1998 RO decision which implemented that 
rating reduction, both do not specify a Diagnostic Code by 
which the disorder was rated.  A prior RO rating decision in 
March 1996, which has been described above, reinstated a 40 
percent rating following termination of a temporary total 
post surgical convalescent rating, under Diagnostic Code 
5295, for lumbosacral strain.  However, clinical findings of 
a surgically corrected left side disc herniation at L5-S1 and 
symptoms of that disorder are more appropriately rated under 
Diagnostic Code 5293, for intervertebral disc syndrome.  
Under that Code, intervertebral disc syndrome, where mild, 
warrants a 10 percent rating; where moderate with recurring 
attacks, warrants a 20 percent rating; where severe, with 
recurrent attacks and intermittent relief, warrants a 40 
percent rating; and where pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  

38 C.F.R. § 3.344 provides for stabilization of disability 
ratings.  Under the provisions of that section, a rating is 
considered stabilized where it has been in effect for five 
years or more.  Stabilized ratings will not be reduced 
without an examination as full and complete as the 
examination upon which the original award was based.  
Further, the entire record of examinations and the medical-
industrial history must be reviewed to ascertain whether the 
recent examination on which the reduction is based is full 
and complete.  Stabilized ratings on account of diseases 
subject to temporary and episodic improvement will not be 
reduced on any one examination except where all the evidence 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a), (c) (2000).  

The Board considers the veteran's post operative lumbar 
intervertebral disc syndrome to be a condition which is 
inherently subject to temporary or episodic improvement, 
based on the medical record within the claims folder showing 
periods of improvement and exacerbation. 38 C.F.R. 
§ 3.344(a).  Therefore, even though the April 1998 VA 
examination on which the reduction was based appears to have 
been at least as thorough as the February 1996 VA examination 
on which the original 40 percent rating assignment was based, 
that April 1998 VA examination was still inadequate to 
support a reduction.  Two examinations were necessary to 
support the rating reduction because the condition was 
inherently subject to temporary or episodic improvement and 
all the evidence did not then clearly showing sustained 
improvement.  38 C.F.R. § 3.344(a).  Accordingly, because the 
evidentiary basis for the reduction of the disability rating 
for the veteran's post operative lumbar intervertebral disc 
syndrome to 20 percent disabling was inadequate, the 
previously assigned 40 percent rating must be restored 
effective from the date of the reduction.  


ORDER

Restoration of a 40 percent rating for post operative lumbar 
intervertebral disc syndrome is granted for the period 
beginning February 1, 1999, subject to laws and regulations 
governing payment of monetary awards.




REMAND

The veteran contends, in effect, that his post operative 
lumbar intervertebral disc syndrome warrants a higher rating 
than the 40 percent rating currently assigned.  As was noted 
in the Reasons and Bases portion of this Decision, supra, the 
veteran's low back disorder is ratable under Diagnostic Code 
5293, for intervertebral disc syndrome, and he last underwent 
VA examination for his low back disorder in April 1998. 

38 C.F.R. § 4.40, which addresses functional loss and 
limitation of motion due to pain on use, and 38 C.F.R. 
§ 4.45, requiring inquiry into weakened movement, excessive 
fatigability, incoordination, pain on movement, and 
limitation of motion, must both be considered when a 
disability is evaluated under DC 5293.  VA O.G.C. Prec. Op. 
No. 36-97 (Dec. 12, 1997); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Because the April 1998 VA examination report did not 
fulfill these requirements of 38 C.F.R. §§ 4.40 and 4.45, 
remand for an additional VA examination is required.

Under the circumstances described above, this case is 
remanded to the RO for the following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his low back 
disorder since May 1999, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his present service-connected post 
operative lumbar intervertebral disc 
syndrome.  All clinical findings should 
be reported in detail.  The claims folder 
must be made available to the examiner 
prior to examination, and the examiner 
should state in the examination report 
that the claims folder has been reviewed.  
The examiner must conduct range of motion 
testing of the lumbar spine, specifying 
the range of motion in degrees and in all 
planes, and comment as to whether there 
is slight, moderate, severe, or 
pronounced limitation of motion of the 
lumbar spine.  Regarding current symptoms 
of lumbar intervertebral disc syndrome, 
the examiner should comment as to whether 
the clinical findings referable to the 
service-connected low back disorder are 
moderate with recurring attacks or severe 
with recurring attacks and intermittent 
relief, or are equivalent to pronounced 
lumbar intervertebral disc syndrome, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc(s), with little intermittent relief.  
The examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service-connected low back 
disability upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly in the work 
place, and specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca, supra, and 38 
C.F.R. § 4.40, and 4.45 (2000).

3.  After the above has been completed, 
the RO should readjudicate the veteran's 
claim of entitlement to an increased 
evaluation (in excess of 40 percent) for 
post operative lumbar intervertebral disc 
syndrome.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 



